PER CURIAM: *
Appealing the judgment in a criminal case, Mariano Lopez-Lopez raises an argument that is foreclosed by United States v. Rodriguez-Salazar, 768 F.3d 437 (5th Cir. 2014). In Rodriguez-Salazar, 768 F.3d at 437-38, we rejected the argument that the Texas offense of theft is broader than the generic, contemporary definition of theft because the Texas offense, which includes theft by deception, may be committed by taking property with the' owner’s consent. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir, R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.